

	

		II

		109th CONGRESS

		1st Session

		S. 712

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			

				Mr. Chambliss (for

			 himself, Mr. Isakson,

			 Mr. Lott, and Mr. Cochran) introduced the following bill; which

			 was read twice and referred to the Committee on Environment and Public

			 Works

			

		

		A BILL

		To require a study and report regarding the

		  designation of a new interstate route from Augusta, Georgia to Natchez,

		  Mississippi.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					14th Amendment Interstate Highway

			 Initiation

				.

		

			2.

			Sense of Congress

			It is the sense of Congress

			 that—

			

				(1)

				the 11-State region in the

			 Southeast that has been known historically as the Southern Black

			 Belt is, as of 2005, in need of the same regional economic development

			 plans as the plans modeled by the Appalachian Regional Commission in

			 1965;

			

				(2)

				the Southern Black Belt has

			 an African-American population that is twice the national average, because of

			 historic population concentrations dating to the pre-Emancipation

			 period;

			

				(3)

				Congress passed and the

			 States ratified the 14th Amendment to the Constitution in 1868, guaranteeing

			 equal rights to all persons in the United States, including those formerly held

			 in involuntary servitude, largely with the protection and economic advancement

			 of the residents of that region in mind;

			

				(4)

				despite the 14th Amendment,

			 that region and the residents of that region, particularly the descendants of

			 freed slaves, remain characterized by low employment, low incomes, low

			 education levels, poor health, and high infant mortality;

			

				(5)

				Congress recognizes the

			 studies, findings, and recommendations on the problems of the Southern Black

			 Belt by the University of Georgia, Tuskegee Institute, North Carolina State

			 University, and the University of Kentucky;

			

				(6)

				disparity in transportation

			 infrastructure investment has been a key contributing factor to the persistent

			 poverty and social ills of that region;

			

				(7)

				the lack of adequate

			 east-west interstate highway access has—

				

					(A)

					provided a significant

			 impediment to travel throughout the region;

				

					(B)

					served as a severe obstacle

			 to the attraction of industry and jobs; and

				

					(C)

					been a detriment to public

			 health and transportation safety;

				

				(8)

				a new interstate highway

			 designated United States Interstate 14 should be constructed

			 through the heart of the Southern Black Belt, linking Augusta, Georgia to

			 Natchez, Mississippi, and following a route generally defined through Macon and

			 Columbus, Georgia, Montgomery, Alabama, and Laurel and Natchez, Mississippi;

			 and

			

				(9)

				in light of the promise of

			 economic parity made by the United States to that region in the 14th Amendment,

			 that new interstate highway should be known as the 14th Amendment

			 Highway.

			

			3.

			Study and report

			Not later than December 31,

			 2005, the Secretary of Transportation shall complete a study and submit to the

			 appropriate committees of Congress a report that describes the steps and

			 estimated funding necessary to construct a new interstate route to be

			 designated as Interstate Route I–14 and known as the 14th

			 Amendment Highway, from Augusta, Georgia to Natchez, Mississippi (formerly

			 designated the Fall Line Freeway in the State of Georgia).

		

